      Case 1-18-43462-ess             Doc 38       Filed 10/17/18      Entered 10/17/18 10:35:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
IN RE: CLAUDIA J. VARGAS
                                                                      Chapter 13
                                                                      Case No.: 18-43462-ESS
                                   Debtor,

                                                                      NOTICE OF MOTION

-----------------------------------------------------------------X

         PLEASE TAKE NOTICE: that upon the Affirmation of Seth D. Weinberg, Esq. an

attorney associated with the firm of Hasbani & Light, P.C., attorneys for Winward Bora, LLC

(“Movant”), a secured creditor, dated October 18, 2018, a motion will be made before the

Honorable Elizabeth S. Stong on the 13th Day of November 2018 at 9:30 AM (the “Hearing

Date”), at the Eastern District Bankruptcy Court located at 271-C Cadman Plaza East - Brooklyn,

NY 1120, of that day or as soon thereafter as counsel can be heard for entry of an Order dismissing

this case because the Debtor’s secured debt exceeds the jurisdictional limit imposed by Bankruptcy

Code § 109(e).

         PLEASE TAKE FURTHER NOTICE: that objections, if any, to the relief requested

shall be in writing, shall state with particularity the grounds for the objection, shall be filed with

the Clerk of the Bankruptcy Court and served upon the undersigned counsel seven days prior to

the Hearing Date.

Dated: New York, New York
       October 17, 2018                                      HASBANI & LIGHT, P.C.

                                                     By:     /s/ Seth D. Weinberg
                                                             Seth D. Weinberg
                                                             450 Seventh Avenue, Suite 1408
                                                             New York, New York 10123
                                                             Telephone: (646) 490-6677
                                                             Email: sweinberg@hasbanilight.com
                                                             Counsel for Creditor Winward Bora, LLC


                                                        1
     Case 1-18-43462-ess         Doc 38   Filed 10/17/18   Entered 10/17/18 10:35:20




Debtor:
Claudia J. Vargas
14-00063 Hancock Street
Ridgewood, NY 11385

Chapter 13 Trustee:
Marianne DeRosa
125 Jericho Tpke
Suite 105
Jericho, NY 11753

Office of the United States Trustee:
Office of the United States Trustee
U. S. Federal Office Building
201 Varick Street
Suite 1006
New York, NY 10014

Debtor’s Counsel:
Brian McCaffrey, P.C.
Brian McCaffrey
77-18 Sutphin Blvd
1st Floor
Jamaica, NY 11435

Entitles Having Filed A Notice of Appearance:
Fein, Such & Crane, LLP
Counsel for Creditor JP Morgan Chase Bank, NA
David P. Case
28 East Main Street
Suite 1800
Rochester, NY 14614

Gross Polowy, LLC
Counsel for Creditor Rushmore Loan Management Services, LLC
Courtney R. Williams
1775 Wehrle Drive
Suite 100
Williamsville, NY 14221




                                              2
      Case 1-18-43462-ess             Doc 38       Filed 10/17/18      Entered 10/17/18 10:35:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
IN RE: CLAUDIA J. VARGAS
                                                                      Chapter 13
                                                                      Case No.: 18-43462-ESS
                                   Debtor,


-----------------------------------------------------------------X

AFFIRMATION IN SUPPORT OF MOTION FOR AN ORDER UNDER BANKRUPTCY
                 CODE § 109(e) DISMISSING THIS CASE

        Seth D. Weinberg, Esq. the undersigned, an attorney duly admitted to practice before this

Court, affirms under penalty of perjury as follows:

        1.       I am an attorney with Hasbani & Light, P.C., attorneys for Winward Bora, LLC

(the “Movant”), and as such I am fully familiar with the facts and circumstances of this case.

        2.       I make this Affirmation in Support of the Movant’s motion for an Order dismissing

this case pursuant Bankruptcy Code § 109(e).

                                                  Background
        3.       The Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy Code on
June 14, 2018. See, ECF Doc No.: 1.
        4.       On August 13, 2018, JPMorgan Chase Bank, National Association filed a proof of
claim for a secured claim in the amount of $545,285.85. See, the Claims Register annexed hereto
as Exhibit A at Claim #4.
        5.       On August 21, 2018, the NYC Office of Administrative Trials and Hearings filed a
proof of claim for a secured claim in the amount of $3,751.45. See, id. at Claim #6.
        6.       On that same day, Rushmore Loan Management Services, LLC filed a proof of
claim for a secured claim in the amount of $672,880.69. See, id. at Claim #7.
        7.       Finally, on that same day, Winward Bora, LLC filed a proof of claim for a secured
claim in the amount of $373,218.76. See, id. at Claim #8.



                                                        3
      Case 1-18-43462-ess        Doc 38    Filed 10/17/18     Entered 10/17/18 10:35:20




                     Cause Exists to Dismiss This Case Pursuant to § 109(e)

       8.      The Debtor is ineligible to file under Chapter 13 and the case should be dismissed.
Pursuant to Bankruptcy Code §109(e) entitled “who may be a debtor,” only an “individual with
regular income that owes, on the date of the filing of the petition, noncontingent, liquidated,
secured debts of less than $1,149,525.”
       9.      A proof of claim executed and filed in accordance with bankruptcy rules,
constitutes prima facie evidence of the validity and amount of the claim, and that claim would be
considered in determining a debtors' eligibility for Chapter 13. See, In re Jerome, 112 B.R. 563
(Bankr. S.D.N.Y. 1990); see also, Bankr.Code, 11 U.S.C. §§ 109(e), 1301 et seq.
       10.     Here, the proofs of claim concerning secured claims total $1,595,136.75. See,
Exhibit A Claims # 4, 6, 7, and 8. Accordingly, the $1,149,525 threshold required for Chapter 13
has been exceeded by $445,611.76.
       11.     The Movant previously moved by Notice of Motion dated July 31, 2018 seeking
relief from the automatic stay under Bankruptcy Code §362. The motion was adjourned to
November 1, 2018. The Debtor then filed a motion seeking to expunge the Movant’s claim. Even
in the event that the Court determine that the Movant’s claim should be expunged, which it should
not, the $1,149,525 threshold required for Chapter 13 has been exceeded by $72,392.99 because
of the other three secured claims.
       12.     For these reasons, it is respectfully asserted that cause exists under Bankruptcy
Code §109(e) to dismiss this case because the Debtor is ineligible to be a Chapter 13 debtor.

       WHEREFORE, it is respectfully requested that this Court enter an Order dismissing the

Debtor’s case because he is ineligible to be a debtor under Bankruptcy Code §109(e) because he

exceeds the jurisdictional limit imposed for secured debt.




                                                4
    Case 1-18-43462-ess     Doc 38   Filed 10/17/18   Entered 10/17/18 10:35:20




Dated: New York, New York
       October 17, 2018                      HASBANI & LIGHT, P.C.

                                      By:    /s/ Seth D. Weinberg
                                             Seth D. Weinberg
                                             450 Seventh Avenue, Suite 1408
                                             New York, New York 10123
                                             Telephone: (646) 490-6677
                                             Email: sweinberg@hasbanilight.com
                                             Counsel for Creditor Winward Bora, LLC




                                         5
